DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 08/03/2019, in which claims 1-8 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 1-2 (wherever else applicable), recites "partial fingerprint and partial iris collection means.” There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 2 (wherever else applicable), recites "payment fingerprint and iris collection means.” There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 3 (wherever else applicable), recites "matching unit.” There is insufficient antecedent basis for this limitation in the claim.
The limitation “partial fingerprint and partial iris collection means, payment fingerprint and iris collection means, and a storage and matching unit” in claim 1 (wherever else applicable) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting user data during payment without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claim 1.
Claim 1 is directed to a device which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a partial fingerprint and partial iris payment device, comprising partial fingerprint and partial iris collection means, payment fingerprint and iris collection means, and a storage and matching unit, which performs a series of steps, e.g., extracting a partial fingerprint and/or a partial iris of a user, the partial fingerprint being a fingerprint representing a partial region of a fingerprint of the user, and the partial iris being an iris representing partial independent feature points of the user; extracting, during user payment, a fingerprint and/or an iris of the user, wherein the fingerprint and the iris respectively correspond to the partial fingerprint and the partial iris, the fingerprint is a fingerprint of the whole region of a finger corresponding to the partial fingerprint, and the iris is an iris of all independent feature Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of partial fingerprint and partial iris payment device, partial fingerprint and partial iris collection means, payment fingerprint and iris collection means, storage, and matching unit are no more than simply applying the abstract idea using generic computer elements.  The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of partial fingerprint and partial iris payment device, partial fingerprint and partial iris collection means, payment fingerprint and Step 2B: NO).  Thus, claim 1 is not patent eligible.
Dependent claims 2-8 have further defined the abstract idea that is present in their respective independent claim, claim 1; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-8 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-8 are directed to an abstract idea. Thus, claims 1-8 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102 as being unpatentable over Chen (CN Patent Application Publication No. CN 105389703A hereinafter “Chen”).
Claim 1:
Chen teaches the following limitations:
A partial fingerprint and partial iris payment device, comprising: partial fingerprint and partial iris collection means, payment fingerprint and iris collection means, and a storage and matching unit,(Chen, multi-mode biometric hybrid authentication payment system, including a collection unit, a storage unit, a control unit, an authentication unit and a payment unit (See, Para. 10); biometric feature information pre-stored in the storage unit to perform identity authentication; if If two or more of them are matched successfully (See, Para. 14); the two or more kinds of biometric feature information are fingerprint information, which is fingerprint information and iris information (See, Para. 20)); 
wherein the partial fingerprint and partial iris collection means is used for extracting a partial fingerprint and/or a partial iris of a user, the partial fingerprint being a fingerprint representing a partial region of a fingerprint of the user, and the partial iris being an iris representing partial independent feature points of the user; (Chen, The feature template extraction is divided into the feature template extraction of the registered fingerprint and the feature template extraction of the fingerprint to be verified (See, Para. 57); Feature extraction is to extract features from a face image (See, Para. 61); The collection unit is used to collect personal iris information at the same time or sequentially when collecting personal face information (See, Para. 39));
the payment fingerprint and iris collection means is used for extracting, during user payment, a fingerprint and/or an iris of the user, wherein the fingerprint and the iris respectively correspond to the partial fingerprint and the partial iris, the fingerprint is a fingerprint of the whole region of a finger corresponding to the partial fingerprint, and the iris is an iris of all independent feature points of an eye corresponding to the partial iris; and (Chen, The feature template extraction is divided into the feature template extraction of the registered fingerprint and the feature template extraction of the fingerprint to be verified (See, Para. 57); Feature extraction is to extract features from a face image (See, Para. 61); The collection unit is used to collect personal iris information at the same time or sequentially when collecting personal face information (See, Para. 39));
the storage and matching unit is used for storing the partial fingerprint and the partial iris from the partial fingerprint and partial iris collection means, and is further used for matching, during the user payment, the partial fingerprint and/or the partial iris with the fingerprint and/or the iris respectively, and sending a payment instruction when the matching is successful. (Chen, the authentication unit is used to: match the collected fingerprint information with the fingerprint information of the pre-stored individual for identity authentication….If the iris information matches successfully, then the identity authentication is determined to be successful (See, Para. 21); when the matching is successful, the authentication unit sends a payment signal to the payment unit, and the authentication unit executes the payment operation after receiving the payment signal; (See, Para. 43)).
Claim 2:
Chen teaches the following limitation:
wherein the partial fingerprint and partial iris collection means comprises a partial fingerprint and partial iris collector, a first image generation unit and a user collection confirmation unit, wherein the partial fingerprint and partial iris collector is used for collecting the partial fingerprint and the partial iris; (Chen, collection unit is used to collect the iris information of the individual simultaneously or sequentially when collecting the fingerprint information of the individual; (See, Para. 20));
the first image generation unit is used for patterning a region corresponding to the partial fingerprint and/or independent feature points corresponding to the partial iris to form a feature image representing the user; and (Chen, the collection module collects facial image information and iris image information; then, the control unit 20 receives and recognizes the scanned facial image information and iris image information; (See, Para. 45 and 59));
the user collection confirmation unit is used for performing a confirmation operation after the user accepts the feature image. (Chen, authentication unit can be directly authenticated on the mobile phone or computer, or it can be connected to the cloud database or back-end server, so that it can be authenticated on the cloud (or on the back-end server), or on the user terminal (mobile phone or computer) Certification. (See, Para. 42)).
Claim 3:
Chen teaches the following limitation:
wherein the partial fingerprint and partial iris collection means further comprises an encryption unit for encrypting the feature image confirmed by the user. (Chen, The authentication unit can be directly authenticated on the mobile phone or computer, or it can be connected to the cloud database or back-end server, so that it can be authenticated on the cloud (or on the back-end server), or on the user terminal (mobile phone or computer)….Certification. (Para. 24 and 42)).
Claim 4:
Chen teaches the following limitation:
wherein the partial fingerprint is a valid region fingerprint accounting for 5% to 95% of all feature points {UTC-19012-USPT/01001364v1}8of the fingerprint of the user, and the partial iris is a valid region iris accounting for 2.8% to 95% of all the independent feature points of the iris of the user. (Chen, collection unit is used to collect the iris information of the individual simultaneously or sequentially when collecting the fingerprint information of the individual; (See, Para. 20); Additionally, a person having ordinary skill in the art knows that a “partial fingerprint is a valid region fingerprint accounting for 5% to 95% of all feature points {UTC-19012-USPT/01001364v1}8of the fingerprint of the user, and the partial iris is a valid region iris accounting for 2.8% to 95% of all the independent feature points of the iris of the user;” and can select the desired minimum and maximum percentage of the feature points of the partial fingerprint  and partial iris according to the actual requirements of a whole fingerprint and whole iris, which are 5% to 95%  and 2.8% to 95%, respectively These technical features are common general knowledge in the art.)  
Claim 5:
Chen teaches the following limitation:
wherein the partial fingerprint is a region fingerprint with an extraction range of the partial fingerprint being from 18 degrees to 342 degrees when a fingerprint region rotates at 360 degrees around a fingerprint center point for division. (Chen, collection unit is used to collect the iris information of the individual simultaneously or sequentially when collecting the fingerprint information of the individual; (See, Para. 20); Additionally, a person having ordinary skill in the art knows that a “partial fingerprint is a region fingerprint with an extraction range of the partial fingerprint being from 18 degrees to 342 degrees when a fingerprint region rotates at 360 degrees around a fingerprint center point for division;” and can select the feature points of the partial fingerprint according to the actual requirements of a whole fingerprint, which is 360 degrees. This technical feature is common general knowledge in the art). 
Claim 6:
Chen teaches the following limitation:
wherein the partial iris is an iris of 5 to 164 of the independent feature points. (Chen, collection unit is used to collect the iris information of the individual simultaneously or sequentially when collecting the fingerprint information of the individual; (See, Para. 20); Additionally, a person having ordinary skill in the art knows that a “partial iris is an iris of 5 to 164 of the independent feature points;” and can select the feature points of the partial iris according to the actual requirements of a whole iris. This technical feature is common general knowledge in the art).  
Claim 7:
Chen teaches the following limitations:
wherein the payment fingerprint and iris collection means comprises a payment fingerprint and iris collector and a second image generation unit, wherein the payment fingerprint and iris collector is used for collecting, during the user payment, a fingerprint representing the whole region of the fingerprint of the user and/or the iris of all the independent feature points, and transmitting the fingerprint representing the whole region of the fingerprint of the user and/or the iris of all the independent feature points to the storage and matching unit; and (Chen, collection unit is used to collect the iris information of the individual simultaneously or sequentially when collecting the fingerprint information of the individual; (See, Para. 20); the authentication unit is used to: match the collected fingerprint information with the fingerprint information of the pre-stored individual for identity authentication….If the iris information matches successfully, then the identity authentication is determined to be successful (See, Para. 21); the collection module collects facial image information and iris image information; then, the control unit 20 receives and recognizes the scanned facial image information and iris image information (See, Para. 45));
the second image generation unit is used for patterning the fingerprint representing the whole region and/or the iris of all the independent feature points to form the feature image representing the user. (Chen, initial iris image data can be generated by the acquisition unit and used as the basis for comparison (See, Para. 40); for fingerprint information, the collection module can first generate a fingerprint input interface, prompt the user to enter the fingerprint, and then perform the fingerprint information of the user (See, Para. 45)). 
Claim 8:
Chen teaches the following limitations:
wherein the payment fingerprint and iris collector further comprises a payment user confirmation unit, wherein the payment user confirmation unit is used for receiving a conformation instruction sent when the matching performed by the storage and matching unit is successful, and transmitting an operation completion confirmation signal to the storage and matching unit; and (Chen, the payment unit is a payment unit of a mobile phone or a payment unit of a computer (See, Para. 20 and 35 ); the collection unit is used to collect personal fingerprint information; First, the collection module collects …iris image information; then, the control unit 20 receives and recognizes the scanned facial image information and iris image information; then, the authentication unit compares the collected facial image information with the pre-stored personal the payment unit executes the payment operation according to the received confirmed payment signal (See, Para. 24 and 45));
the storage and matching unit sends a payment instruction after receiving the operation completion confirmation signal transmitted by the payment user confirmation unit. (Chen, when the matching is successful, the authentication unit sends a payment signal to the payment unit, and the authentication unit executes the payment operation after receiving the payment signal;(See, Para. 14 and 43)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Lee (U.S. Patent Application No. US 2018/0008171-A1) “Method and Device for Fingerprint Authentication”
Zhang (U.S. Patent Application No. US 2018/0107862-A1) “Method and Device for Fingerprint Unlocking and User Terminal”
Zhang (CN Patent Application No. CN 106778163-A) “Fingerprint Authentication Method and Mobile Terminal”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693      

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693